UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GENESIS VENTURA,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 120 (KPF) (SLC)
TRI TIP CITY LLC, et al.,
                                                                         ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Honorable Judge Failla’s Order at ECF No. 91, the parties are to contact

Chambers by February 7, 2020 with their choice of February 10, 14, or 17 for a Settlement

Conference date.




Dated:             New York, New York
                   January 31, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
